        Case 5:16-cv-04942-LHK Document 417 Filed 12/30/19 Page 1 of 4



 1    ARTURO J. GONZÁLEZ (CA SBN 121490)                    STEPHEN G. LARSON (SBN 145225)
      AGonzalez@mofo.com                                    slarson@larsonobrienlaw.com
 2    PENELOPE A. PREOVOLOS (CA SBN 87607)                  R.C. HARLAN (SBN 234279)
      PPreovolos@mofo.com                                   rcharlan@larsonobrienlaw.com
 3    TIFFANY CHEUNG (CA SBN 211497)                        LARSON O’BRIEN LLP
      TCheung@mofo.com                                      555 S. Flower Street, Ste. 4000
      ALEXIS A. AMEZCUA (SBN 247507)                        Los Angeles, CA 90071
 4                                                          Telephone : (213) 436-4888
      AAmezcua@mofo.com
      CHRISTOPHER L. ROBINSON (SBN 260778)                  Facsimile : (213) 623-2000
 5    ChristopherRobinson@mofo.com
      MORRISON & FOERSTER LLP                               RICHARD D. McCUNE (SBN 132124)
 6    425 Market Street                                     rdm@mccunewright.com
      San Francisco, California 94105-2482                  DAVID C. WRIGHT (SBN 177468)
 7    Telephone:    (415) 268-7000                          dcw@mccunewright.com
      Facsimile:    (415) 268-7522                          McCUNE WRIGHT AREVALO, LLP
 8                                                          3281 East Guasti Road, Suite 100
      ANNE M. CAPPELLA (SBN 181402)                         Ontario, California 91761
 9    anne.cappella@weil.com                                Telephone: (909) 557-1250
      WEIL, GOTSHAL & MANGES LLP                            Facsimile: (909) 557-1275
10    201 Redwood Shores Parkway
      Redwood Shores, California 94065                      JOSEPH G. SAUDER
      Telephone:    (650) 802-3000                          MATTHEW D. SCHELKOPF
11    Facsimile:    (650) 802-3100                          JOSEPH B. KENNEY
                                                            McCUNE WRIGHT AREVALO, LLP
12    Attorneys for Defendant                               555 Lancaster Avenue
      APPLE INC.                                            Berwyn, PA 19312
13                                                          Telephone: (610) 200-0580

14                                                          Attorneys for Plaintiffs and the Proposed
                                                            Class
15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18
       THOMAS DAVIDSON, TODD CLEARY,                     Case No. 5:16-cv-04942-LHK
19     ERIC SIEGAL, MICHAEL PAJARO, JOHN
       BORZYMOWSKI, BROOKE CORBETT,                      JOINT STIPULATION AND [PROPOSED]
20     TAYLOR BROWN, JUSTIN BAUER,                       ORDER EXTENDING DEADLINES
       HEIRLOOM ESTATE SERVICES, INC.,
21     KATHLEEN BAKER, MATT
       MUILENBURG, WILLIAM BON, and                      Honorable Lucy H. Koh
22     JASON PETTY, on behalf of themselves and
       all others similarly situated,
23
                             Plaintiffs,
24
              v.
25
       APPLE INC.,
26
                             Defendant.
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK
      sf-4150607
        Case 5:16-cv-04942-LHK Document 417 Filed 12/30/19 Page 2 of 4



 1           Defendant Apple Inc. (“Apple”) and plaintiffs Thomas Davidson, Todd Cleary, Michael

 2    Pajaro, Brooke Corbett, Heirloom Estate Services, Inc., Kathleen Baker, and Jason Petty

 3    (“Plaintiffs”) (collectively “the Parties”) in the above-captioned action hereby stipulate and agree

 4    as follows:

 5           WHEREAS, on July 25, 2019, the Court entered a Case Management Order (ECF

 6    No. 405) setting deadlines for briefing on Apple’s Motion to Deny Class Certification and

 7    Apple’s Motion to Dismiss, and setting a deadline of February 14, 2020 to complete a settlement

 8    conference with a Magistrate Judge.;

 9           WHEREAS, on November 22, 2019, the Court issued an order denying Apple’s Motion to

10    Deny Class Certification (ECF No. 416);

11           WHEREAS, the Parties have begun discussing scheduling for a settlement conference;

12           WHEREAS, due to scheduling conflicts, the Parties will not be able to schedule a date for

13    the settlement conference before February;

14           WHEREAS, Apple’s Motion to Dismiss is due on January 24, 2020 (ECF No. 405);

15           WHEREAS, the Parties believe that extending the deadline to complete the settlement

16    conference as well as the case deadlines by the same period of time will allow for more

17    productive settlement discussions and potentially conserve the resources of the Court; and

18           WHEREAS, there have been no previous extensions on the deadlines set forth below.

19           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

20    through their respective counsel, that the deadline to complete the settlement conference with the

21    Magistrate Judge shall be extended to February 28, 2020 and that the case deadlines be extended

22    as follows:

23

24     Motion to Dismiss                                 Motion: March 13, 2020
25                                                       Opposition: April 3, 2020
26                                                       Reply: April 17, 2020
27                                                       Hearing: May 7, 2020, at 1:30 p.m.
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK                                                                             1
      sf-4150607
        Case 5:16-cv-04942-LHK Document 417 Filed 12/30/19 Page 3 of 4



 1
       Deadline to Complete Magistrate Judge            February 28, 2020
 2
       Settlement Conference
 3
       Joint Settlement Status Report                   March 6, 2020
 4

 5
       Dated: December 30, 2019                   Respectfully submitted,
 6
                                                  MORRISON & FOERSTER LLP
 7

 8
                                                  By: /s/ Arturo J. González
 9                                                    Arturo J. González
10                                                     Attorneys for Defendant
                                                       APPLE INC.
11
       Dated: December 30, 2019                   Respectfully submitted,
12
                                                  LARSON O’BRIEN LLP
13                                                McCUNE WRIGHT AREVALO,             LLP

14

15                                                By: /s/ Stephen G. Larson
                                                      Stephen G. Larson
16
                                                       Attorneys for Plaintiffs and the Putative Class
17

18

19    IT IS SO ORDERED.

20     Dated:
21                                                                Hon. Lucy H. Koh
                                                              United States District Judge
22
23

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK                                                                         2
      sf-4150607
        Case 5:16-cv-04942-LHK Document 417 Filed 12/30/19 Page 4 of 4



 1
 2                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 3           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

 4    submitted, concur in the filing’s content and have authorized the filing.

 5

 6    Dated: December 30, 2019

 7

 8                                                  /s/ Arturo J. González
                                                    Arturo J. González
 9

10

11

12

13

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK
      sf-4150607
